UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2798



AMY N. BRYANT; YVONNE O. BRYANT,

                                          Plaintiffs - Appellants,

          versus


STEVE LOVIN; J. J. CAMPBELL; J. W. JACOBS, In-
dividually and as a Deputy with Robeson County
Sheriff’s Department, Lumberton, North Caro-
lina; GLENN MAYNOR, Sheriff of Robeson County;
TOMMY STRICKLAND, Lieutenant and Supervisor of
the Drug Task Force of Robeson County Sher-
iff’s Department, Lumberton, North Carolina,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, District
Judge. (CA-98-68-7-F)


Submitted:   May 13, 1999                     Decided:   May 19, 1999


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Amy N. Bryant, Yvonne O. Bryant, Appellants Pro Se. Robert Harrison
Sasser, III, G. Christopher Olson, WOMBLE, CARLYLE, SANDRIDGE &
RICE, Raleigh, North Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Amy and Yvonne Bryant seek to appeal the district court’s

order granting the Defendants’ motion for summary judgment in the

Appellants’ action filed under 42 U.S.C.A. § 1983 (West Supp.

1998).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    We find that the Appellants’

allegations fail to rise to the level of constitutional violations.

Accordingly, we affirm.     See Bryant v. Lovin, No. CA-98-68-7-F

(E.D.N.C. Nov. 16, 1998).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2